Justice FLAHERTY,
dissenting.
I respectfully dissent from the holding of the majority in this case. After reviewing the record, the law of this state, and other relevant legal authorities, it is my opinion that the trial justice erred when he denied the defendant’s motion for judgment of acquittal pursuant to Rule 29 of the Superior Court Rules of Criminal Procedure because the state failed to introduce evidence that the defendant used more force than was necessary to remove the purse from Ms. Joseph. The weight of authority, as well as common sense, leads me to the conclusion that the evidence suggesting that the defendant took Ms. Joseph’s purse by cutting its straps, without more, and even in light of the generous Rule 29 standard, did not constitute evidence of the kind of force or fear that is necessary to establish the crime of robbery.
Our well-settled law defines robbery as “the felonious taking of money or goods of any value from the person of another, or in his presence, against his will, by violence, or putting him in fear.” State v. Brown, 9 A.3d 1232, 1237 (R.I.2010) (quoting State v. Rodriquez, 731 A.2d 726, 729 (R.I.1999) (emphasis omitted)); see also State v. Robertson, 740 A.2d 330, 333 (R.I.1999). Indeed, we have said that “[t]he gist of the crime of robbery is the taking by force and fear.” State v. Domanski, 57 R.I. 500, 501, 190 A. 854, 855 (1937). As noted by defendant, scores of pages in legal reporters are devoted to the details of purse-snatching cases; this appears to reflect how the crime of purse snatching, and its relationship to robbery, has proven to be somewhat vexatious to courts around the country. Compare, e.g., Owens v. State, 787 So.2d 143, 143-44 (Fla.Dist.Ct.App.2001) (holding purse snatching that left a mark on victim’s shoulder from purse strap not a robbery); West v. State, 312 Md. 197, 539 A.2d 231, 235 (1988) (holding purse snatched from woman’s hand not a robbery); State v. Curley, 123 N.M. 295, 939 P.2d 1103, 1107 (Ct.App.1997) (holding that, although victim felt a shove on her shoulder, the purse snatching was not necessarily robbery) with Wash v. State, 408 N.E.2d 634, 637 (Ind.Ct.App.1980) (holding evidence of violence or force sufficient when the defendant assaulted victim and took her purse while fleeing her apartment); State v. Johnson, 411 So.2d 439, 441 (La.1982) (holding the defendant’s taking of a purse dropped by a woman who fought him as he beat and attempted to rob the woman’s female companion was properly found to be theft by use of force or intimidation). Nevertheless, it is fair to say that most jurisdictions consider “purse snatching” to be distinct from robbery.
After considering both the law of our state and other legal authorities, in my opinion, robbery is distinguished from larceny or “purse snatching” because it is primarily a crime of physical violence against a person; it is the force or violence directed at the victim that promotes his or her submission to the theft that elevates the crime. See 77 C.J.S. Robbery § 18 (2006); 67 Am.Jur.2d Robbery §§ 21, 29 (2003); see also State v. Froais, 653 A.2d 735, 738 (R.I.1995) (distinguishing “robbery” from “larceny”); Winn v. Commonwealth, 21 Va.App. 179, 462 S.E.2d 911, *526912 (1995) (“[T]he offense of robbery * * * is not related to the force used on the object taken but to the force or intimidation directed at the person of the victim ”). It is precisely this sentiment that led Blackstone to observe that robbery is “more atrocious than privately stealing,” 4 William Blackstone, Commentaries * 242, which the majority rightly notes.
Under the circumstances of this case, it is beyond peradventure that the state was required to establish that defendant took Ms. Joseph’s purse by force or fear to prove the crime of robbery. See Rodriquez, 731 A.2d at 729. In my opinion, the record is clear that there was utterly no evidence that Ms. Joseph was in fear, or even that she was aware that her purse was being stolen at the precise moment that the crime occurred. As the majority relates, Ms. Joseph was in a nursing home at the time of trial and was unable to testify, but her out-of-court statement to an independent witness that a man “stole her pocketbook” was admitted. Her statement, however, does not reasonably reflect that she was afraid at the time her purse was taken. The same is true of her demeanor after the crime took place. Indeed, although not central to a Rule 29 analysis, the fact that the intrepid Ms. Joseph actually chased the thief into the parking lot of the restaurant undercuts any suggestion that she was relieved of her purse by means of fear or intimidation.
Because the state introduced no evidence of fear, it necessarily must have relied on the theory that defendant accomplished the theft by force. To that end, I disagree with the majority’s conclusion that force or violence against the person reasonably can be inferred by a finder of fact when the only evidence introduced was that of force against the property, at least under the circumstances before us here. The majority rests its conclusion on three factors: (1) the cut purse straps; (2) the defendant’s knife, which was presumably used to cut the straps; and (3) what the majority has determined — without citation to testimony or evidentiary support in the record beyond the exhibit itself — are additional “slice marks” on the strap segments that suggest that a “struggle for the purse ensued.” The fact that the thief cut the straps is evidence of force directed at the property. However, the record is bereft of evidence that any force or violence was brought to bear on Ms. Joseph in an attempt to obtain the purse. Again, there were no eyewitnesses to the theft, and Ms. Joseph’s statement sheds no light on the use of force or violence against her person.
With all due respect to the majority, the state presented no evidence suggesting that the knife ever was brandished before Ms. Joseph, or that any “struggle” occurred between defendant and Ms. Joseph whatsoever. These are speculative assertions that have no foundation in fact, and this Court has firmly held that a conviction may not rest on conjecture and surmise. See In re Derek, 448 A.2d 765, 768 (R.I.1982); Carnevale v. Smith, 122 R.I. 218, 225, 404 A.2d 836, 841 (1979); Waldman v. Shipyard Marina, Inc., 102 R.I. 366, 373-74, 230 A.2d 841, 845 (1967). Moreover, the facts here are remote from those that confronted this Court in Robertson, 740 A.2d at 332. In that case, the state introduced evidence that a defendant made the victim feel “nervous” by asking him questions; the defendant then unexpectedly reached into the victim’s car and ripped two gold chains from his neck. Id. I have no quarrel with the holding of the Court in that case that “a snatching involves sufficient force to support a conviction of robbery if the article taken is so attached to the person or the clothes of the victim as to afford resistance.” Id. at 333. In Robertson, however, there was evidence that the chains were clasped around the vie-*527tim’s neck and had to be torn off, which necessarily implies a significant degree of force against the person. See id. at 332. Also, in that case the defendant was face-to-face with his victim, and he placed his hands on his victim’s person while relieving him of his necklace. See id. Here, there is simply no evidence in the record suggesting that the snatching itself was so violent that it necessarily implied the use of force or fear against Ms. Joseph’s person.
I need not gild the lily: in my opinion, under these facts, the mere fact that the thief cut the straps of Ms. Joseph’s purse does not lead to an inference that the defendant used more force than was necessary to remove the purse from her possession, or that any fear whatsoever was brought to bear upon her. Therefore, I respectfully dissent.